Citation Nr: 1606613	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  07-17 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for residuals of dental trauma affecting all teeth other than #8, including as secondary to service-connected teeth.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

7.  Entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine with degenerative arthritis (DJD) of the sacroiliac joints, rated 10 percent disabling from October 31, 2005 to June 4, 2012, and 20 percent disabling from June 5, 2012.

8.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy with sciatica, right lower extremity (RLE). 

9.  Entitlement to an initial compensable rating for renal insufficiency.

10.  Entitlement to an initial rating in excess of 30 percent for insomnia disorder with chronic pain (claimed as anxiety and depression).

11.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy with sciatica, left lower extremity (LLE). 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

L. Driever, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1985 to February 1988.  
These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2006, December 2008 and May 2011 rating and Decision Review Officer decisions, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in pertinent part, denied reopening claims for service connection for bilateral ankle and knee disabilities and dental trauma to tooth #8, granted service connection for DDD of the lumbar spine and DJD of the sacroiliac joints, assigned that disability an initial 10 percent rating, from October 31, 2005, denied service connection for melanoma, anxiety and depression and lumbar radiculopathy with sciatica, LLE, granted service connection for lumbar radiculopathy with sciatica, RLE, assigned that disability an initial 0 percent rating, from September 1, 2010, granted service connection for renal insufficiency, assigned that disability an initial 0 percent rating, from September 1, 2010, and denied a TDIU.  

In a July 2012 supplemental statement of the case, the RO increased the 10 percent rating assigned the Veteran's DDD of the lumbar spine and DJD of the sacroiliac joints to 20 percent, from June 5, 2012.  In a July 2012 statement of the case, the RO increased the 0 percent rating assigned the Veteran's lumbar radiculopathy with sciatica, RLE, to 10 percent, from September 1, 2010.  In a March 2014 Decision Review Officer, the RO granted the Veteran service connection for depression and anxiety, but recharacterized the disability as an insomnia disorder with chronic pain (claimed as depression and anxiety), assigned that disability an initial 30 percent rating, from January 23, 2006, granted service connection for lumbar radiculopathy with sciatica, LLE, and granted service connection for tooth #8, for dental treatment purposes.  

Based on these actions, the Veteran's claims for service connection for anxiety and depression and for the reopening of a claim for service connection for dental trauma to tooth #8 are no longer before the Board for appellate review.  With regard to the latter claim, however, from its initial filing, it was clear the Veteran was claiming trauma not to one tooth, but to multiple teeth affected by the trauma, later described by the Veteran as all of his teeth.  Realizing this as the appeal progressed, the RO issued a rating decision in August 2013 considering the matter and denying service connection for all teeth other than #8, including secondary to service-connected tooth #8.  The question of whether the Veteran is entitled to service connection for these other teeth, including as secondary to service-connected teeth, thus remains on appeal as part of the original claim.  

In support of this appeal, in February 2007 and August 2007, the Veteran participated in informal conferences with Decision Review Officers.  In October 2011 and June 2015, he testified, once with his father, at hearings held at the RO before another Decision Review Officer and the undersigned Veterans Law Judge.

David Huffman, Esq., previously represented the Veteran in this appeal.  However, VA no longer recognizes Mr. Huffman as accredited to represent claimants before VA.  The Board informed the Veteran of this fact by letter, explaining to him that, if he wished, he could seek other representation or proceed without representation.  The Veteran has since chosen the latter and is proceeding pro se in this appeal.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The claims of entitlement to service connection for melanoma, residuals of dental trauma affecting all teeth other than #6, #7, #8 and #9, including as secondary to service-connected teeth, and a right knee disability, entitlement to an initial compensable rating for renal insufficiency, entitlement to an initial rating in excess of 30 percent for insomnia disorder with chronic pain (claimed as anxiety and depression), entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy with sciatica, LLE, and entitlement to a TDIU are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 1994 rating decision, which the Veteran did not appeal, the RO denied claims for service connection for right and left knee and right and left ankle disabilities.  

2.  The evidence received since June 1994 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  The evidence received since June 1994 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

4.  A left knee disability is related to the Veteran's active service.

5.  The evidence received since June 1994 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

6.  A right ankle disability is related to the Veteran's active service.

7.  The evidence received since June 1994 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.
  
8.  A left ankle disability is related to the Veteran's active service.

9.  Damage to the maxilla in the area of teeth #6, #7 and #9 results from in-service dental trauma.  

10.  From October 31, 2005 to June 4, 2012, the Veteran's low back disability involved minor DDD and DJD, manifested as back pain, increased during flare-ups, stiffness, fatigability, painful, limited motion with, at worst, flexion to 80 degrees and a combined range of motion of the thoracolumbar spine of 170 degrees, and resulted in one incapacitating, hours-long episode during the year.   

11.  A worsening in the Veteran's low back disability became evident on June 5, 2012, manifesting as more constant, severe pain, increased during flare-ups, excess fatigability, painful, limited motion, increased during flare-ups, with, at worst, flexion to 60 degrees and a combined range of motion of the thoracolumbar spine of 105 degrees, but no incapacitating episodes of IDS. 

12.  Lumbar radiculopathy with sciatica affecting the RLE is causing moderate incomplete nerve paralysis. 

13.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's lumbar spine disability and his lumbar radiculopathy with sciatica, LLE. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, in which the RO denied claims for service connection for right and left knee and right and left ankle disabilities, is final.  38 U.S.C. A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  A left knee disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

6.  A right ankle disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

8.  A left ankle disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

9.  Residuals of dental trauma affecting teeth #6, #7 and #9 were incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015). 

10.  The criteria for entitlement to a higher initial rating for DDD of the lumbar spine with degenerative arthritis DJD of the sacroiliac joints, rated 10 percent disabling from October 31, 2005 to June 4, 2012, and 20 percent disabling from June 5, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Codes (DCs) 5242, 5243 (2015).

11.  The criteria for entitlement to an initial 20 percent rating for lumbar radiculopathy with sciatica, RLE, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, with regard to the claims for service connection for residuals of dental trauma affecting teeth #6, #7 and #9, a left knee disability, and right and left ankle disabilities, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (West 2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

With regard to the remaining claims, the Veteran does not assert that VA violated its duty to notify, including during the June 2015 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate to decide these claims.  No further notice or assistance is thus necessary.  

II.  Analysis

A.  Finality

The RO previously denied the Veteran's claims for service connection for right and left knee and right and left ankle disabilities in a June 1994 rating decision.  In deciding these claims, the RO considered the Veteran's service treatment records, which included left knee, left ankle and right ankle complaints and diagnoses, but no right knee findings, and a VA examination report.  The RO denied the claims on the bases that the Veteran's in-service left knee and left ankle injuries were acute, resulting in no permanent residual disability, there were no right knee or right ankle findings during service, and there was no right knee disability on VA examination.  

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  In addition, VA received no new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2015).  The June 2994 rating decision is thus final.  38 U.S.C. A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Veteran attempted to reopen these claims by written statement received in October 2005.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's June 1994 rating decision includes the Veteran's written statements and hearing testimony, written statements of his mother, father and spouse, the father's testimony, private and VA treatment records, VA examination reports and a private medical opinion.  This evidence is new, neither cumulative nor redundant of the evidence previously of record.  

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.  Specifically, the treatment records and private medical opinion, dated June 2014, establishes that the Veteran currently has a right knee disability.  The latter links that disability and left knee, left ankle and right ankle disabilities to the Veteran's service, including the documented left knee, left ankle and right ankle diagnoses/injuries and an undocumented right knee injury.

The absence of such evidence formed the bases of the RO's previous denial of the claims of entitlement to service connection for right knee and left knee and right ankle and left ankle disabilities.  Given that the record now includes such evidence, the Board many reopen these claims on the basis that new and material evidence has been received.  It may not proceed in adjudicating the claim for service connection for a right knee disability on its merits, however, as further assistance is needed in the development of that claim.

B.  Service Connection

1.  Left Knee, Left Ankle & Right Ankle

The new and material evidence to which the Board refers above is not only sufficient to reopen the claims of entitlement to service connection for left knee, left ankle and right ankle disabilities, but, considered in conjunction with all other evidence of record, also sufficient to grant them, satisfying all elements of a service-connection claim on a direct basis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Post-service VA and private treatment records dated since 2007, reports of VA examinations conducted since 2011, and the June 2014 private medical opinion satisfy the current disability element of a service connection claim.  They confirm that the Veteran currently has left knee, right ankle and left ankle disabilities, most recently diagnosed as left knee arthralgia and chronic sprains/loose ankles.  

According to the Veteran, these disabilities initially manifested during service, including secondary to injuries, dropping to his knees on the rocky desert floor during training, his loose ankles, and a tendency to twist those ankles.  Indeed, service treatment records satisfy the in-service event element of these claims.  They show that, during service, the Veteran injured his left knee (mild lateral collateral leg strain after running on a wet floor and twisting his knee, necessitating physical therapy) and left ankle (inversion injury playing basketball) and was shown to have a swollen right ankle (1986). 

The June 2014 private medical opinion satisfies the nexus element of a service connection claim.  It links the Veteran's current left knee, right ankle and left ankle disabilities to the in-service injuries, the finding of a swollen right ankle, and the Veteran's military duties, including marching, running, squatting and physical training.  The orthopedist who provided this opinion reviewed the claims file, accurately listed all evidence that referred to the Veteran's left knee, right ankle and left ankle, acknowledged post-service medical evidence of loose and easy to sprain ankles and the Veteran's consistent reports of knee and ankle pain since 1993, and referred to articles discussing arthralgia, the causes of arthralgia and knee pain, and the nature and effect of loose ankles. 

2.  Residuals of Dental Trauma

During service in August 1986, the Veteran sustained dental trauma in the field, which affected four of his teeth, including #6, #7, #8 and #9, and necessitated casting.  While under care for this trauma, a treatment provider ordered x-rays, which showed a class II incisal enamel fracture to one tooth, then identified as #9.  This fracture necessitated composite restoration.

Shortly after service, in 1988, the Veteran claimed service connection for residuals of this dental trauma, a claim the RO never decided.  That year, he described the trauma as having caused the loss of half a tooth and the loosening and chipping of several other front, upper teeth.  The examiner (not a dental specialist) noted a history of a root canal and indicated that there were five additional dental surgeries planned.  He indicated that the Veteran was scheduled to undergo a dental evaluation, but there is no indication of record that the evaluation took place. 

The Veteran filed another claim for residuals of this dental trauma in 1993, asserting that his teeth hurt and were breaking (mentioned a broken, deteriorating military-made plate and also reported broken crowns).  At the time, there were treatment records in the claims file referring to a fractured right upper incisor and a chipped left upper incisor.  There were also written statements of the Veteran's mother and father noting the in-service dental trauma and the Veteran's subsequent tooth pain, including during and after service, and questioning why VA had not fixed the Veteran's dental problems.  

The Veteran underwent dental evaluations in support of this claim in June 1994, November 1994 and June 1995, during which examiners confirmed a Class II incisal enamel fracture of tooth #9.  A dental rater acknowledged that there was no objective evidence supporting service connection for any tooth other than #9.

Thereafter, in a June 1995 written statement, the Veteran argued that the in-service dental trauma resulted in a fracture of tooth #8, not tooth #9 and that evaluators had mistakenly identified the affected tooth as #9.  He requested that this error by corrected and that he be granted service connection for teeth #7, #8, #9 and #10.  For years thereafter, the Veteran continued to request correction of this error.  In March 2014, he underwent another dental evaluation, during which the examiner confirmed that an error had been made and that, as alleged, the affected fractured tooth was #8, not #9.  Since then, during his October 2011 hearing, the Veteran alleged entitlement to service connection for all teeth, including those damaged in service.  In a Decision Review Officer decision dated March 2014, the RO corrected its prior error by granting the Veteran service connection for tooth #8.  

The question thus remains whether service connection is warranted for any other tooth based on the history noted above, including for the purpose of receiving compensation and/or treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993) (claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).

The dental conditions for which compensation benefits may be paid are set forth in 38 C.F.R. § 4.150, DCs 9900-9916 (2015), and include, in pertinent part, the loss of teeth due to a loss of substance of body of maxilla, the loss of some portion of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, DCs 9913-9916.  

The regulations governing dental claims distinguish between lost teeth and "replaceable missing teeth", see 38 C.F.R. § 3.381(b) (2015)), which result from a loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis from lost teeth and "replaceable missing teeth" that result from the alveolar process due to periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995). According to VA's General Counsel, dental treatment of teeth, even extractions, during service is not tantamount to dental trauma.  VAOPGCPREC 5- 97 (January 22, 1997).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).

Here, multiple medical professionals, including, most recently, a VA examiner who evaluated the Veteran's teeth in March 2014, agree that the Veteran sustained trauma to multiple teeth, including #6, #7, #8 (already service connected) and #9, during service.  In March 2014, the examiner indicated that the trauma affected the maxilla in the areas of the four teeth noted and that, due to the trauma, initially treated with a restoration, the Veteran subsequently underwent root canal therapy with a full coverage crown.  

The examiner noted that, at the time of the examination, the crown on tooth #8 had fractured, leaving a root tip only, and that the Veteran had periapical radiolucency in tooth #9.  The examiner noted the Veteran was having difficulty chewing and was experiencing pain, swelling and drainage secondary to these conditions, a finding entitling the Veteran to treatment.  The examiner linked the conditions affecting teeth #8 and #9 to the in-service trauma.  

Inasmuch as this opinion establishes that the Veteran has residuals of an in-service dental trauma affecting tooth #9, service connection may be granted for that tooth.  Although the documented damage to teeth #6 and #7 was not, as of April 2013, deserving of treatment and might not yet be compensable under any pertinent DC, the Veteran still reports pain and looseness associated with that damage, lay-observable symptoms he is competent to note, symptoms that represent residuals of in-service dental trauma.  Accordingly, the Board finds a grant of service connection appropriate for teeth #6 and #7.

C.  Higher Initial Ratings

The Veteran seeks higher initial ratings for his lumbar spine disability and radiculopathy of the RLE.  According to written statements he and his mother, father and spouse submitted in October 2005, January 2006, January 2008, January 2011 and his June 2015 hearing testimony, he has had trouble with his back since injuring it in service.  His lumbar spine disability allegedly causes constant, worsening pain, necessitates the daily use of multiple pain pills and muscle relaxants, including to sleep, is incapacitating twice monthly (requires going to bed for a couple of days), and hinders his ability to work.  He believes his lumbar spine disability should be assigned a 40 percent rating based on forward flexion to 30 degrees or less or favorable ankylosis of the entire spine.

He claims that the radiculopathy involves radiating pain, which interferes with his ability to sit for a long period of time, causes difficulty putting on shoes and bending, and does not respond to traction devices.  According to written statements he submitted in July 2011 and October 2012 and his June 2015 hearing testimony, this disability involves foot drop and should be rated 20 percent disabling.

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015).

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

Where, as in this case, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

1.  Schedular

a.  Lumbar Spine

i.  From October 31, 2005 to June 4, 2012

The RO initially assigned the Veteran a 10 percent rating for his lumbar spine disability based on a report of VA examination conducted in June 2008, which noted, in part, flexion of the spine limited to 80 degrees and combined range of motion of the thoracolumbar spine of 170 degrees, findings satisfying the criteria for a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula).  See 38 C.F.R. § 4.71a, DC 5242 (2015) (10 percent rating assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, or localized tenderness not resulting in an abnormal gait or abnormal spinal).  

To be assigned the next higher rating for the time period in question, the evidence must establish that, at some point between October 31, 2005 and June 4, 2012, the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id (criteria for a 20 percent rating under DC 5242).

During the time period in question, testing revealed that the Veteran's lumbar spine disability involved not only DJD, but also DDD or intervertebral disc syndrome (IDS).  Accordingly, the Veteran could also prevail in this claim if the evidence shows that his IDS results in incapacitating episodes of back symptoms, episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IDS Based on Incapacitating Episodes (IDS formula) (2015).

According to the general rating formula, all diseases and injuries of the spine other than IDS, including degenerative arthritis of the spine under DC 5242, are to be rated pursuant to the general rating formula.  IDS may be rated under either the general rating formula or the IDS Formula, whichever is more advantageous.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).

Under the general rating formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, general rating formula, Note (1) (2015). 

Under the IDS formula, a 10 percent rating is assignable when a veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assignable when a veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes (2015).  For purposes of assigning ratings under the IDS formula, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1 (2015). 

The evidence of record here fails to satisfy the criteria for an initial rating in excess of 10 percent for the Veteran's lumbar spine disability, from October 31, 2005 to June 4, 2012, whether applying the general rating formula or IDS formula.  

During this time period, the Veteran sought outpatient treatment for back pain and underwent VA spine examinations, but during visits and examinations, no medical professional noted more limited range of motion than was shown in June 2008, including on repetitive use and during flare-ups.  In fact, the Veteran's range of motion improved.  For instance, during a VA examination conducted in November 2009, the Veteran had normal range of motion of the lumbar spine, including forward flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees.  See 4.71a, Plate V (2015).  There was no additional limitation of motion on repetitive use and, although the Veteran reported flare-ups of back symptoms, he indicated that such flare-ups increased his pain.  He did not mention any  additional limitation of motion.  

During this time period, the Veteran did report worsening back symptoms other than motion loss, but doctors attributed these worsening symptoms  to radiculopathy and sciatica affecting the RLE, neurologic involvement the RO later service connected separately.  

Specifically, in June 2008, the Veteran reported that he had constant back pain and flare-ups, particularly on prolonged standing and sitting, during which the pain increased.  In September 2009, he indicated the pain was getting worse.  In November 2009, he described the pain as radiating (this type of pain later attributed to neurologic involvement) and also reported back stiffness, weakness (intermittent unsteadiness on his feet) and fatigability.  He indicated that these symptoms caused him to miss work as a prison guard and precluded him from heavy lifting.  He further indicated that he had experienced one incapacitating episode of back symptoms during the past year, but lasting hours, not weeks.  During VA examinations conducted in November 2009 and April 2011, examiners attributed the worsening pain, described as radiating, and weakness to the separately service-connected radiculopathy and sciatica.   

From October 31, 2005 to June 4, 2012, the Veteran's low back disability involved minor DDD and DJD, manifested as back pain, increased during flare-ups, stiffness, weakness, fatigability, painful, limited motion with, at worst, flexion to 80 degrees and a combined range of motion of the thoracolumbar spine of 170 degrees, and resulted in one incapacitating, hours-long episode during the year.  A lumbar spine disability of this severity warrants the assignment of a 10 percent rating under DC 5242.  In the absence of evidence of more severely limited motion, an abnormal gait or spinal contour, or incapacitating episodes of longer duration, a higher initial rating may not be assigned.    

ii.  From June 5, 2012

The RO increased the 10 percent rating assigned the Veteran's lumbar spine disability to 20 percent based on a report of VA examination conducted in June 2012, which noted, in part, flexion of the spine limited to 50 degrees with pain and combined range of motion of the thoracolumbar spine of 150 degrees, findings satisfying the criteria for a 20 percent rating under the general rating formula.  See 38 C.F.R. § 4.71a, DC 5242 (20 percent criteria requiring forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis).

To be assigned the next higher rating for the time period in question, the evidence must establish that, since June 5, 2012, the Veteran has exhibited forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id (criteria for a 40 percent rating under DC 5242).  Alternatively, the evidence must show that the Veteran's IDS results in incapacitating episodes of back symptoms, episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, IDS formula (2015).

The evidence of record here fails to satisfy the criteria for an initial rating in excess of 20 percent for the Veteran's lumbar spine disability, from June 5, 2012, whether applying the general rating formula or IDS formula.  

During the June 2012 VA examination, the Veteran clearly reported worsening back symptoms and flare-ups of such symptoms not only causing greater pain, but additional limitation of motion.  He indicated that he had difficulty bending, walking and standing for prolonged periods, and sleeping secondary to back pain.  As noted above, testing indeed confirmed more limited motion, which prompted the RO's action in increasing the rating assigned the Veteran's low back disability to 20 percent.  

In February 2014, the Veteran underwent another VA examination, during which he reported he had not received back treatment since 2012.  He also reported constant back pain, severe if off mediation, tolerable otherwise, and limited range of motion, greater during flare-ups, but not so significant as to limit his functional ability over a period of time.   

Considering both pain (where it began) and repetitive use, the examiner noted that the Veteran had, at worst, forward flexion of the lumbar spine to 50 degrees, extension to 10 degrees, and combined range of motion of the thoracolumbar spine of 105 degrees.  The examiner indicated that, being absent and unable to measure range of motion during flare-ups, he would be resorting to speculation if he were to estimate the degree to which the Veteran's lumbar spine is further limited in motion during such flare-ups.  He attributed the limited motion to pain, excess fatigability and weakness (attributed to radiculopathy and sciatica) and indicated that, although the Veteran had IDS, he did not experience incapacitating episodes thereof.  

Clearly, a worsening in the Veteran's low back disability became evident on June 5, 2012.  From that date forward, the disability manifested as more constant, severe pain, increased during flare-ups, excess fatigability, and painful, limited motion, increased during flare-ups, with, at worst, flexion to 60 degrees and a combined range of motion of the thoracolumbar spine of 105 degrees, but no incapacitating episodes of IDS.  This degree of motion loss contemplates the pain on testing and repetitive use and, as such, represents more loss of motion than is normal.  Neither the Veteran nor the examiner was able to describe, in degrees, the extent to which flare-ups further limited the Veteran's lumbar spine motion.  Given the report that it did not cause significant limitation in function, however, it seems likely that the additional motion loss was similar to that shown on repetitive use or when stopping due to pain.  Certainly there is no evidence in the claims file suggesting motion loss of another 30 degrees, or, even worse, motion loss equating to ankylosis of the entire thoracolumbar spine.  Accordingly, an initial schedular rating in excess of 20 percent, from June 5, 2012, may not be assigned under DC 5242.

b.  Radiculopathy with Sciatica, RLE

The RO has rated the Veteran's radiculopathy with sciatica of the right lower extremity separately from his lumbar spine disability, as 10 percent disabling, pursuant to DC 8520.  DC 8520 governs ratings of diseases of the sciatic nerve.  It provides that a 10 percent rating is assignable for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assignable for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assignable for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, DC 8520 (2015).

Here, lumbar radiculopathy with sciatica affecting the Veteran's RLE initially caused mild incomplete nerve paralysis.  As the appeal progressed, however, this condition worsened, becoming more than mild, or moderate.  

Symptoms of the Veteran's RLE radiculopathy and sciatica appear to have initially manifested in the early 1990s.  In 1994, doctors noted numbness and tingling in the Veteran's right leg and paresthesia's on prolonged standing and sitting.  In 2008, the Veteran reported intermittent radiating pain from his lumbar spine down his right leg.  An electromyogram revealed mild right L5 radiculopathy.  Thereafter, the Veteran regularly reported the same type of pain, but more severe, affecting the RLE all the way down to his feet.  

In September 2009, a treatment provider indicated that this condition was worsening, necessitating an increase in medication and an education in sciatica protective measures.  Other treatment providers subsequently noted straight leg raises.  On VA examination in April 2011, however, an examiner continued to characterize the radiculopathy as mild, and also noted sciatica, but did not indicate the severity thereof.  

By June 2012, the pain and tingling in the Veteran's RLE had become constant, but a treatment provider found the pain from the radiculopathy to be mild.  He also found the associated paresthesias and numbness to be mild.  During a March 2014 VA examination, an examiner characterized the radiculopathy as mild, but found the pain from the radiculopathy to be severe and the associated paresthesias and numbness to be moderate.  He also found decreased sensation and motor strength in the RLE.   

This degree of radiculopathy with sciatica warrants the assignment of an initial 20 percent schedular rating under DC 8520. 


2.  Extraschedular

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 
In this case, by asserting that he is unable to work due in part to his lumbar spine disability, with which the radiculopathy and sciatica, RLE, are associated, the Veteran has raised the question of whether he is entitled to higher initial ratings for these disabilities on an extraschedular basis.  Referral for consideration of this matter is not necessary, however, as the rating criteria reasonably describe the level of severity and symptomatology of these disabilities.  The lumbar spine criteria contemplate the Veteran's back pain, stiffness and fatigability and the extent to which those symptoms limit his ability to move, including during flare-ups and on repetitive use.  The neurological criteria contemplate the pain that radiates into the Veteran's RLE, the resulting numbness and paresthesia's, and the extent to which these symptoms weaken the lumbar spine and RLE by impairing the sciatic nerve.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

Service connection for a left knee disability is granted.

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.

Service connection for residuals of dental trauma to teeth #6, #7 and #9 is granted.    

A higher initial rating for DDD of the lumbar spine with DJD of the sacroiliac joints, rated 10 percent disabling from October 31, 2005 to June 4, 2012, and 20 percent disabling from June 5, 2012, is denied.

An initial 20 percent rating for lumbar radiculopathy with sciatica, RLE, is granted. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for melanoma, residuals of dental trauma affecting all teeth other than #6, #7, #8 and #9, including as secondary to service-connected teeth, and a right knee disability, entitlement to an initial compensable rating for renal insufficiency, entitlement to an initial rating in excess of 30 percent for insomnia disorder with chronic pain (claimed as anxiety and depression), entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy with sciatica, LLE, and entitlement to a TDIU, but additional development is necessary before the Board decides these claims.

First, the Veteran claims that his melanoma developed secondary to several sunburns he suffered during service, while working in the desert.  He allegedly received an Article 15 for one such sunburn as it was so bad, he could not work.  The Veteran's service personnel file, which might confirm this assertion by showing an Article 15, is not yet part of the record.  Also not of record is an opinion addressing whether the Veteran's melanoma is related to the sunburns, as alleged.  

Second, as explained above, during service, the Veteran was hit in the mouth with a steel bar, which, according to service treatment records, damaged multiple teeth, necessitating treatment.  The Veteran claims that, now that he has aged, the dental treatment he initially received as a result of the trauma is deteriorating, affecting all of his teeth and requiring further treatment.  He seeks service connection for all damaged teeth on either a direct basis, as due to the original trauma, or on a secondary basis, as due to the service-connected teeth and the deterioration of the original treatment.  A medical professional has not yet addressed the etiology of all damaged teeth other than #6, #7, #8 and #9.  

Third, the Veteran claims that the physical demands of service caused him to develop a right knee disability.  He reports no particular in-service right knee injury, but indicates that he hurt both knees in service when having to train in the desert.  Apparently, he often had to drop to his knees on the rocks of the desert floor.  The Veteran submitted a favorable opinion in support of his right knee claim, but it is based on an inaccurate factual premise - that he sustained a right knee injury during service.  In addition, the examiner who provided the opinion did not consider the effect of the Veteran's post-service motorcycle and automobile accidents, the latter of which the Veteran claims aggravated his right knee disability, and post-service right knee surgery. 

Finally, in a Decision Review Officer decision dated March 2014, the RO granted the Veteran service connection for insomnia disorder with chronic pain (claimed as depression and anxiety) and lumbar radiculopathy, LLE, and assigned those disabilities initial 30 percent and 10 percent ratings, respectively.  Thereafter, in a written statement dated April 2014, the Veteran filed a notice of disagreement with the initial ratings assigned.  To date, the RO has not issued a statement of the case in response, which is mandated under Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Secure and associate with the electronic record the Veteran's service personnel file or any other necessary documentation in an effort to confirm the Veteran's assertion that he received an Article 15 in service for a sunburn. 

2.  After associating the requested documentation with the electronic record, afford the Veteran a VA examination for the purposes of determining the etiology of his melanoma and right knee disability, the severity of his renal dysfunction and the collective effect of his service-connected disabilities on his employability.  Request the examiner to:

a.  Review the claims file, paying particular attention to post-service treatment records (confirming melanoma, a right knee disability and hypertension, showing post-service motorcycle and automobile accidents and right knee surgery (prior to 1993 and in 2011), and indicate in writing in the record that the review included all pertinent evidence.

b.  Record the Veteran's history of service, including where and for how long he served in sunny locations, and pre-service, in-service and post-service sun exposure.

c.  Also record the Veteran's pre-service, in-service and post-service history of right knee problems and history of training in the desert.

d.  Offer an opinion as to whether the Veteran's melanoma is at least as likely as not (50% or greater probability) related to his in-service sun exposure.

e.  Acknowledging service treatment records showing a right knee scar on entrance into the service, a 1993 reported history of right knee reconstruction, the absence of evidence of an in-service right knee injury, the Veteran's reports of lay-observable right knee symptoms, and post-service treatment records mentioning motorcycle and automobile accidents and right knee surgery, offer an opinion as to whether the Veteran's right knee disability is at least as likely as not (50% or greater probability) related to service, including the physical demands of such service and training, during which he reportedly had to fall to his knees on the rocky desert floor.  

f.  If not, offer an opinion as to whether the right knee disability preexisted service and worsened therein.

g.  If not, offer an opinion as to whether the right knee disability is related to or aggravated by service-connected disability(ies).

h.  Describe the severity of the Veteran's hypertension in terms of average predominant diastolic and systolic pressures.  

i.  Offer an opinion as to whether the Veteran's service-connected disabilities, considered collectively, render him unemployable.  

j.  Provide detailed rationale with references to the record for each opinion expressed.

k.  If any opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

3.  Also afford the Veteran a VA dental clinic examination for the purpose of identifying all damaged teeth affected by in-service dental trauma or related to the Veteran's service-connected teeth (#6, #7, #8 and #9).  Request the examiner to:

a.  Review the claims file, paying particular attention to in-service dental records, and indicate in writing in the record that the review included all pertinent evidence.

b.  Record in detail the Veteran's in-service and post-service history of dental trauma, tooth problems and dental procedures.

c.  Identify all teeth other than #6, #7, #8 and #9, which are damaged secondary to the in-service dental trauma documented in the service treatment records.

d.  Identify all teeth other than #6, #7, #8 and #9, which are now damaged as a result of the Veteran's service-connected teeth and associated, deteriorating treatment. 

e.  Provide detailed rationale with references to the record for each opinion expressed.

4.  Ensure that the VA examination reports comply with the instructions noted above and, if any does not, return it to the examiner for correction.

5.  Furnish the Veteran a statement of the case addressing the issues of entitlement to an initial rating in excess of 30 percent for insomnia disorder with chronic pain (claimed as anxiety and depression) and entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy with sciatica, LLE.  Notify the Veteran that the Board will not decide these claims unless they are properly perfected for appellate review.

6.  Readjudicate all properly perfected claims based on all of the evidence of record.  Consider the claim for service connection for residuals of dental trauma affecting all teeth other than #6, #7, #8 and #9 on both direct and secondary bases, including for purposes of receiving compensation and/or treatment.  If any benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case and an appropriate time period to respond before returning this case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


